United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 27, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40191
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN HENRY HARRIS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:03-CR-1307-1
                      --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     John Henry Harris appeals the 18-month sentence imposed

following entry of his guilty plea to a charge of transportation

of an undocumented alien within the United States by means of a

motor vehicle for private financial gain.   Harris asserts for the

first time that under United States v. Booker, 125 S. Ct. 738

(2005), he was sentenced in violation of his constitutional

rights based on facts that were not admitted and that were not

found by a jury.   In addition, he contends for the first time


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40191
                                 -2-

that his sentence, which was imposed pursuant to a mandatory

Sentencing Guideline scheme, constituted plain error.

     Harris argues that the errors made at sentencing affected

his substantial rights.   He asserts that the district court’s

statement at sentencing, that it “would love to find a way to

[make an adjustment based on] aberrant conduct” demonstrates that

the errors affected the outcome of the proceedings.

     We review Harris’s contentions for plain error.    See United

States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir.

2005); United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005),

petition for cert. filed, (Mar. 31, 2005) (No. 04-9517).    To

establish plain error, Harris must identify an error that is

obvious and that affects his substantial rights.   See Mares,
402 F.3d at 520.   If Harris makes this showing, we may exercise

our discretion to notice a forfeited error if “the error

seriously affects the fairness, integrity, or public reputation

of judicial proceedings.”   Id. (citation and internal quotations

omitted).

     In Booker, the Supreme Court determined that the system of

enhancements established by the United States Sentencing

Guidelines violated the Sixth Amendment and reaffirmed that

“[a]ny fact (other than a prior conviction) which is necessary to

support a sentence exceeding the maximum authorized by the facts

established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable
                            No. 04-40191
                                 -3-

doubt.”   Booker, 125 S. Ct. at 749-50, 756.    The Court also

excised from the Sentencing Reform Act the mandatory duty of

district courts to apply the Federal Sentencing Guidelines and

effectively rendered the Guidelines advisory.     See id. at 764.

     Although Harris has established obvious error, he must still

demonstrate that the error “affected the outcome of the district

court proceedings.”   Valenzuela-Quevedo, 407 F.3d at 733

(internal quotation marks and citation omitted).    He must show

that “the sentencing judge -- sentencing under an advisory scheme

rather than a mandatory one -- would have reached a significantly

different result.”    See Mares, 402 F.3d at 521-22.

     Harris has not made the required showing.    A review of the

record indicates that the district court’s statement was not a

comment concerning its dissatisfaction with the inflexibility of

the pre-Booker mandatory Sentencing Guidelines, nor was the

statement an expression of the district court’s desire to

sentence Harris to a lesser term of imprisonment.      Before

imposing sentence, the district court explained that a departure

based on aberrant conduct did not apply in Harris’s case.       The

district court stated that although it was denying Harris a

departure, it was willing to sentence Harris at the bottom of the

Guideline range.

     Harris has not shown that the errors that occurred at

sentencing “affected the outcome” of the proceedings.

Valenzuela-Quevedo, 407 F.3d at 733 (internal quotation marks and
                             No. 04-40191
                                  -4-

citation omitted); see United States v. Bringier, 405 F.3d 310,

318 & n.4 (5th Cir. 2005).    Harris has not shown that the

district court, sentencing in a post-Booker proceeding, would

have reached a “significantly different result.”    Mares, 402 F.3d

at 521-22.   Accordingly, Harris has not established plain error,

and his sentence is AFFIRMED.    Harris’s motion for expedited

consideration is DISMISSED AS MOOT.

     AFFIRMED; MOTION DISMISSED.